UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1480



CHERYL E. ROSE, Trustee,

                                              Plaintiff - Appellant,

          versus


ALBERT M. BARGESKI,

                                              Defendant - Appellee,
          and

AUDREY YVONNE BARGESKI,

                                                 Debtor - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-cv-
00962-RWT; 8:05-cv-01410-RWT; BK-04-01432)


Submitted:   June 27, 2007                  Decided:   July 30, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Hoffman, John D. Sadler, SHULMAN, ROGERS, GANDAL, PORDY &
ECKER, P.A., Rockville, Maryland, for Appellant.         Laura J.
Margulies, LAURA MARGULIES & ASSOCIATES, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cheryl E. Rose, the trustee in the underlying bankruptcy

proceeding, appeals from the district court’s order affirming the

bankruptcy court’s order finding that a conveyance of certain real

property was an avoidable post-petition transfer under 11 U.S.C.

§ 549 (2000), but reducing the amount of the bankruptcy court’s

judgment in her favor from $68,929.18 to $22,080.05.             We have

reviewed the record, including the opinions of the courts below, as

well as the Trustee’s brief and we find no reversible error.

Accordingly, we affirm the district court’s decision for the

reasons stated in its opinion affirming as modified the bankruptcy

court’s order.    Rose v. Bargeski (In re Bargeski); Case Nos. 8:05-

cv-00962-RWT;    8:05-cv-01410-RWT;   BK-04-01432   (D.   Md.   Mar.   31,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                - 2 -